IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-80,123-01


                      EX PARTE JACK MANISCALCO JR., Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 11-DCR-56387HC1 IN THE 434TH DISTRICT COURT
                          FROM FORT BEND COUNTY


       Per curiam.

                                           OPINION


       This is a post-conviction application for a writ of habeas corpus forwarded to this Court

pursuant to TEX . CODE CRIM . PROC. art. 11.07, § 3, et seq. Applicant was convicted of the state jail

felony offense of interference with an emergency call, and punishment was assessed at six months’

confinement. The Fourteenth Court of Appeals affirmed his conviction. Manisculco v. State, No.

14-11-00594-CR (Tex. App.–Houston [14th] March 19, 2013).

       The habeas application was filed in the trial court on June 25, 2013 and this Court received

it on August 22, 2013. On September 18, 2013, this Court issued an opinion granting relief.

However, on September 4, 2013, while the application was still pending in this Court, Applicant was
released from custody pursuant to his motion for “shock probation”. This Court was not notified of

Applicant’s release until September 23, 2013.

       This Court had jurisdiction to consider the 11.07 habeas application at the time it was filed,

but the order granting shock probation meant the conviction was no longer final.               After

reconsideration on our own motion, the Court withdraws its previous opinion and substitutes this

opinion. Applicant’s application is hereby dismissed.

DO NOT PUBLISH
DELIVERED: October 23, 2013